Name: Commission Regulation (EEC) No 2678/83 of 22 September 1983 amending Regulation (EEC) No 1000/83 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/8 Official Journal of the European Communities 27. 9 . 83 COMMISSION REGULATION (EEC) No 2678/83 of 22 September 1983 amending Regulation (EEC) No 1000/83 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency  approximately 20 000 tonnes of extra virgin olive oil ,  approximately 1 0 000 tonnes of fine virgin olive oil ,  approximately 10 000 tonnes of ordinary virgin olive oil ,  approximately 35 000 tonnes of virgin lampante olive oil ,  approximately 5 000 tonnes of residue olive oil . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 1000/83 of 27 April 1983 (3), as amended by Regulation (EEC) No 1839/83 (4), opened a standing invitation to tender for the sale on the internal market of a certain quan ­ tity of olive oil held by the Greek intervention agency ; Whereas the state of the market in olive oil is at present favourable for the sale of an additional quan ­ tity of olive oil and for extension of the period for which the invitation to tender is open ; whereas, however, in order to secure more rapid disposal of the oil sold, certain time limits for its removal should be shortened ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, (') OJ No L 348 , 30 . 12. 1977, p. 46 . (2) OJ No L 200 , 23 . 7 . 1983 , p. 25.' 2 . The following indent is added to the second sub ­ paragraph of Article 3 :  21 October 1983 '. 3 . The following subparagraph is added to Article 4 ( 1 ): 'With regard to olive residue oil , tenders shall be made for an oil of 5 ° acidity.' 4 . The following subparagraph is added to Article 4 (2) : 'Olive residue oil :  above 5 ° up to 8 ° acidity : reduction of Dr 93 for each degree or fraction of degree of acidity above 5 ° ,  above 8 ° : additional reduction of Dr 113 for each degree or fraction of degree above 8 ° .' 5 . The following Article 8a is inserted : 'Article 8a By way of derogation from Article 13 ( 1 ) of Regula ­ tion (EEC) No 2960/77 for the series of tenders to be lodged by 21 October 1983 at the latest the time limits for removal of the oil shall be :  for quantities of up to 1 000 tonnes, the 40th day following receipt of the notification indi ­ cated in Article 10 of Regulation (EEC) No 2960/77,  for quantities of more than 1 000 tonnes, the 60th day following receipt of the notification indicated in Article 10 of that Regulation .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1000/83 is hereby amended as follows : 1 . The first subparagraph of Article 1 is replaced by the following : 'The Greek intervention agency "Ypiresia Diachiri ­ seos Agoron Georgikon Proionton", hereinafter referred to as "Ydagep", shall open a standing invi ­ tation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 ('), as last amended by Regulation (EEC) No 2041 /83 (2), for the sale on the Community market of the following quantities of olive oil out of intervention purchases made during the 1980/81 , 1981 /82 and 1982/83 marketing years : (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No 112, 28 . 4 . 1983 , p . 14 . (4 OJ No 181 , 6 . 7 . 1983 , p . 10 . 27 . 9 . 83 Official Journal of the European Communities No L 264/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1983 . For the Commission Poul DALSAGER Member of the Commission